                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

        Jimmy Allen Roberts,           )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:17-cv-00063-FDW
                                       )
                 vs.                   )
                                       )
           Frank L. Perry              )
            Erik Hooks                 )
          Kenneth Lassiter             )
            Todd Ishee                 )
    North Carolina Prisoner Legal      )
           Services Inc. ,             )
            Defendants.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 1, 2020 Order.

                                               July 1, 2020




        Case 1:17-cv-00063-FDW Document 63 Filed 07/01/20 Page 1 of 1
